Citation Nr: 0808136	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-37 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
September 1966.

This matter is before the Board of Veterans' Appeals on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

Any evidence received subsequent to the supplemental 
statement of the case dated January 2006, is duplicative, 
cumulative and as such, not pertinent to question of whether 
veteran developed degenerative disc disease of the lumbar 
spine as a result of service.


FINDING OF FACT

The veteran's degenerative disc disease of the lumbar spine 
with radiculopathy and residuals of a bilateral L4-L5 
hemilaminectomy is not related to service.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred or aggravated during active service, and lumbar 
arthritis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in April 2004 and March 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated in a November 
2006 supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

Analysis

The veteran contends that his current lumbar spine disability 
is related to his active service.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Arthritis if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred during such active duty service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's October 1962 report of medical history and 
entrance examination noted a normal spine.  A submarine 
training examination dated in January 1963 similarly noted a 
normal spine.  

An August 1966 treatment report indicated that the veteran 
complained of low back pain as well as stated that he had a 
prior history of back trouble in the past two years.  A 
diagnosis of muscle spasm was provided.  

An August 1966 separation examination noted a normal spine.  

A January 1968 hospitalization report from Beaufort County 
Hospital indicated that the veteran reported a two week 
history of pain, with pain for the last five days consisting 
of a sharp backache that later spread to the left leg.  The 
admission report indicated a past medical history of a trauma 
to the buttocks in 1964 resulting in a brief hospitalization 
while in service.  An x-ray of the pelvis was normal.  The 
veteran was diagnosed with a viral respiratory illness with 
myalgia.  A back disorder was not diagnosed.

An August 1968 report of medical history for an annual Naval 
Reserve examination did not reflect any complaints of 
recurrent back pain.  The veteran did report treatment at 
Beaufort County Hospital for a virus in the gland system that 
caused severe headaches, and cramps in the legs and arms.  
The examiner noted no sequale.  Examination reflected a 
normal spine.

Hospital records dated April 1977 from Pungo District 
Hospital noted that the veteran reported sudden severe 
lumbosacral pain while crossing a fence.  X-rays revealed an 
essentially negative lumbar spine with no evidence of 
fracture or dislocation.  A discharge report indicated a 
diagnosis of acute lumbosacral strain.

Treatment records from C.O. Boyette Medical Clinic dated 
February 1977 to February 1987 reflect occasional complaints 
of low back pain.  An April 1977 record noted an acute 
lumbosacral sprain due to the veteran stepping across a 
fence.  An April 1980 record revealed a diagnosis of an acute 
lumbosacral strain that occurred while the veteran was 
walking across the yard and turned.  Lumbar x-rays dating 
from April 1980 reveal right lumbar scoliosis but otherwise 
an essentially negative lumbosacral spine.  A June 1985 note 
showed that the veteran complained his back was getting 
worse.  The examiner found an acute lumbosacral strain.  

The veteran also submitted records from Duke University dated 
February 1988 to October 2001.  A February 1988 treatment 
report indicated that the veteran reported that his current 
episode of back pain began in April 1987 without a specific 
injury.  The veteran also reported difficulty with his back 
on several occasions in the year before 1987.  A diagnosis of 
degenerative disc disease was provided.  

A March 1988 MRI revealed degenerated central and to the left 
herniated disc.  The veteran underwent a partial discectomy 
L4-5 with posterolateral fusion of L4 to the sacrum using 
translaminal facet screws and an iliac crest bone graft in 
April 1988.  The operative report noted a history of back and 
bilateral leg pain since April 1987 not related to any 
specific injury, as well as a history of some intermittent 
problems with lower back pain prior to this episode.  Post-
operative diagnoses of degenerative disc disease L4-5 and L5-
S1, and herniated nucleus pulposus, L4-5, were provided.  
Subsequent treatment records and radiological studies reflect 
follow-up treatment for the veteran's low back disorder.

Subsequent treatment records from Boyette Medical Clinic 
dated November 2001 through March 2004 reflected continued 
treatment for acute low back syndrome and degenerative disc 
disease status post operative laminectomy in 1988.  

Treatment records dated October 2002 to August 2003 from Dr. 
F.D.J., noted prior lumbar fusion in 1988 and reflected 
treatment for the veteran's chronic low back pain.  An 
October 2002 record noted an impression of back and bilateral 
leg pain of unclear etiology.

In July 2005, the veteran was afforded a VA examination.  The 
veteran reported pain in his lower back, travelling to his 
legs that occurs constantly.  X-rays showed post-surgical 
changes involving the lumbosacral spine at L4, L5, and S1 
levels, with normal alignment of the lumbar spine.  After 
review of the records and thorough physical examination, the 
examiner diagnosed degenerative disc disease with 
radiculopathy, and bilateral L4-L5 hemilaminectomy.  The 
examiner opined that it was less likely than not that the 
veteran's current lumbar spine disorder was related to 
service.  The examiner stated that while the veteran reported 
an incident of falling on his back during service, there was 
nothing in the record notating the injury, and further, the 
appellant's separation physical did not list any spine 
injuries.  The examiner opined that the veteran's 
degenerative disc disease could not be explained by that one 
injury and that the pain the veteran reported in 1968 was 
consistent with the viral illness for which he was diagnosed.  

The veteran was afforded a hearing before the undersigned 
veterans law judge in December 2007.  The appellant testified 
that he was treated in 1964 aboard the USS Newport News for 
numb legs after falling on his back.  The veteran stated he 
was in sick bay for four to five days.  He reported he had 
additional treatment for his back in 1966 about one month 
prior to discharge, where he was treated on the USS Little 
Rock.  The veteran stated that he did not note any current 
back trouble on his report of medical history upon separation 
from service because he just wanted to go home.  The veteran 
testified that he had continuous back problems after his 
discharge but did not see a doctor until January 1968.  The 
veteran asserted that he had continuous back problems since 
his discharge from service, and that his current back 
disability was related to his service.  The veteran also 
stated that while he received Social Security disability 
benefits for his back disability, that the evidence he 
submitted for Social Security benefits was essentially 
duplicative of the evidence currently in the veteran's VA 
claims file.  

While the veteran currently has a lumbar spine disability, 
there is no objective medical evidence relating his current 
disability to his active service.  While the veteran 
testified at his hearing that he had continuous back pain 
since his discharge from service, the statements are not 
consistent with the competent medical evidence that was 
prepared contemporaneously with his service.  Both the 
veteran's separation examination dated 1966, and an annual 
examination for the Naval Reserves dated 1968 noted a normal 
spine.  Further, while the veteran claimed he was 
hospitalized for a low back disorder in January 1968, the 
hospital records show treatment for a viral respiratory 
illness with myalgia, not a lumbar disorder.  The July 2005 
VA examiner opined that the veteran's complaints of pain in 
1968 were consistent with a diagnosis of a viral disorder.  

The first documentation of any low back pain or injury was in 
1977, when the veteran was diagnosed with an acute 
lumbosacral sprain after trying to cross a fence - nearly 10 
years after the appellant's discharge from service.  This gap 
in evidence constitutes negative evidence tends to disprove 
the claim that the veteran had an injury in service that 
resulted in a chronic disability or persistent symptoms.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  

Moreover, the record was silent as to any complaints of 
lumbar spine pain or injuries until April 1988, when the 
veteran was again treated for an acute lumbosacral sprain.  
Then, in April 1988, the veteran underwent surgery for an 
episode of low back pain that began in April 1987.  
Subsequent records documented the veterans continued lumbar 
spine disability since April 1987.  The VA examiner, after 
review of the claims file, noted that it was less likely than 
not that the veteran's degenerative disc disease with 
radiculopathy and bilateral L4-L5 hemilaminectomy was related 
to his active service.  The examiner opined that despite the 
veteran's report of falling on his back during service, there 
was nothing to indicate any injury.  The examiner also 
indicated the veteran's current degenerative disc disease 
could not be explained from that one reported injury.  

As there is no objective medical evidence showing that the 
veteran's current lumbar spine disability is related to any 
incident of service, the claim of service connection fails.  
In reaching the above conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; 
however, since the preponderance of the evidence is against 
the claim, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a lumbosacral strain is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


